           Case 1:19-cr-00020-RDB Document 47 Filed 08/20/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                          *

                v.                                *       Criminal No. RDB-19-0020

PAUL ALEXANDER,                                   *

       Defendant.                                 *

*      *        *      *      *       *       *       *      *       *      *       *       *

                 GOVERNMENT’S SUPPLEMENTAL MEMORANDUM OF LAW

       The United States of America, by its undersigned counsel, respectfully submits its

Supplemental Memorandum of Law in support of its opposition to the Defendant’s Motion to

Suppress the January 2, 2019 federal search warrant issued for 7787 Arundel Mills Boulevard,

Apartment 405, Hanover, Maryland (ECF No. 25). This location is hereinafter referred to as

“Apartment 405.”

       On August 19, 2019, the Court denied the Defendant’s motion to suppress various federal

search warrants and tracking warrants issued in connection with the investigation of the Defendant,

Paul Alexander. The Court, however, continued the motions hearing relating to Apartment 405 so

that the parties could address the issue of the Defendant’s standing to challenge the search of this

apartment. This Memorandum of Law incorporates the evidence established during the motions

hearing on August 15 and August 19, 2019, as well as incorporating the information contained in

the Government’s Consolidated Response in Opposition to the Defendant’s Motions to Suppress

(ECF No. 30).

       As a threshold matter, a defendant must have a reasonable expectation of privacy in the

property searched to have standing to challenge the legality of the search by law enforcement.


                                                      1
              Case 1:19-cr-00020-RDB Document 47 Filed 08/20/19 Page 2 of 4



Rakas v. Illinois, 439 U.S. 128, 148 (1974). The defendant bears the initial burden of establishing

standing to challenge. United States v. Stevenson, 396 F.3d 538, 547 (4th Cir. 2005). While the

defendant can point to facts in the established record that support a finding of standing, the

defendant must establish this by a preponderance of the evidence. United States v. Castellanos,

716 F.3d 828, 846-47 (4th Cir. 2013).

        A person “may have a legitimate expectation of privacy in the house of someone else.”

Minnesota v. Carter, 525 U.S. 83. 89 (1998). While an overnight guest in a home receives the

Fourth Amendment’s protections, a visitor “merely present with the householder may not.” Id. In

determining whether a defendant can claim an expectation of privacy in the property searched,

courts consider the totality of the circumstances. Id. at 846. Relevant factors include: whether the

defendant claimed an ownership or possessory interest in the property 1; whether the defendant

exerted control over the area 2; and the purpose for which the defendant accessed or used the

location. 3

        Those present at a house for business–including illegal drug transactions –do not have an

expectation of privacy in that house and therefore, lack standing in such circumstances. United

States v. Gray, 491 F.3d 138, 146-47 (4th Cir. 2007). In Gray, the defendant challenged the search

of an apartment where the defendant sold narcotics with two co-conspirators. The defendant was

not an overnight guest or tenant of the apartment, but rather, an invitee of one of co-conspirators

who resided at the apartment. Id. at 142. The Fourth Circuit affirmed the district court’s finding

that the defendant lacked standing to challenge the search of the apartment, holding that the

defendant was business guest, not a social guest. Id. at 146.



        1
          United States v. Rusher, 966 F.2d 868, 875 (4th Cir. 1992)
        2
          United States v. Horowitz, 806 F.2d 1222, 1225 (4th Cir. 1986)
        3
          United States v. Gray, 491 F.3d 138, 146-47 (4th Cir. 2007)

                                                            2
          Case 1:19-cr-00020-RDB Document 47 Filed 08/20/19 Page 3 of 4



       Similarly, the Fourth Circuit has rejected claims that co-conspirators maintain an

expectation of privacy in locations of co-conspirators. For example, a defendant does not obtain

standing to challenge a search “simply because one has a supervisory role in the conspiracy or

joint control over the place or property involved in the search or seizure.” United States v. Al-

Talib, 55 F.3d 923, 930 (4th Cir. 1995), quoting United States v. Padilla, 508 U.S. 77, 80 (1993)

(internal quotations omitted).

       Here, the record demonstrates that the Defendant resided in an apartment building separate

from Apartment 405. Furthermore, for purposes of the hearing, defense counsel has stipulated to

this fact. The record also established that Danielle Bell rented Apartment 405 according to tenant

records. Search warrant affidavits introduced into evidence note that the Defendant possessed a

key fob to Apartment 405’s building and, based on surveillance of the Defendant, a key to the

apartment. A search of that apartment resulted in the seizure of over three million dollars and no

evidence of any occupancy by the Defendant. The government anticipates that during its case-in-

chief at trial that the government will show that this location was unoccupied and that the

Defendant used this apartment as a storage location for drug proceeds. Like the defendant in Gray

who engaged in drug trafficking in a co-conspirator’s apartment, the Defendant was not an

overnight guest or tenant of Apartment 405. Rather, the Defendant used a third-party to maintain

Apartment 405 so that the Defendant could store contraband in the location. In taking such efforts

to separate his connection to the apartment in the event law enforcement ever searched it, the

Defendant also demonstrated that he lacked a reasonable expectation of privacy in the location.




                                                    3
         Case 1:19-cr-00020-RDB Document 47 Filed 08/20/19 Page 4 of 4




                                                 Respectfully submitted,

                                                 ROBERT K. HUR
                                                 United States Attorney

                                                             /s/                .
                                                 Matthew DellaBetta
                                                 Anatoly Smolkin
                                                 Assistant United States Attorneys
                                                 36 South Charles Street, Fourth Floor
                                                 Baltimore, MD 21201
                                                 Phone: (410) 209-4857

Dated: August 21, 2019




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I have, this 21st day of August 2019, caused a copy of the

foregoing Government’s Supplemental Memorandum to Law to be delivered by electronic

service upon all counsel of record.


                                                             /s/
                                                 Matthew DellaBetta
                                                 Assistant United States Attorney




                                                4
